11 PETTIGREW, J.,
concurring.
I agree with the majority that the St. Tammany Parish Sheriff, ex officio tax collector did not take additional reasonable steps to ascertain the tax debtor’s correct address and deliver the notice of the tax delinquency. Therefore, the trial court should be affirmed. However, there may be other cases in situations where even after the tax collector makes every reasonable effort to ascertain the correct address of a delinquent taxpayer, he still may not be able to ascertain same. Under those unique circumstances, I feel that compliance with La. R.S. 47:2180(B) would satisfy the constitutional requirements of both the Louisiana and United States Constitutions, under Mennonite Board of Missions v. Adams, 462 U.S. 791, 103 S.Ct. 2706, 77 L.Ed.2d 180 (1983).
Therefore, I respectfully concur with the majority in affirming the trial court.